By the Court,

Savage, Ch. J.
A minor and an alien are incapable of holding a civil office within this state, (1 Revised Statutes, 116, § 1;) but it is not the province of the officer to whom application is made to administer the oath of office to determine whether the person presenting himself is or is not capable of holding, an office. It is the duty of such officer, on the production of the commission, to administer the *439oath. If an appointment has been improvidently made, there is a legal mode in which it may be declared void. Let an altentative mandamus issue.